Order entered April 12, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00969-CV

   BRIGETTA D'OLIVIO A/K/A BRIGETTA ALIX ANDERSON, ALIX
                    BRIGETTA, Appellant

                                        V.

                  HILARY THOMPSON HUTSON, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-04855-2019

                                       ORDER

      The reporter’s record in this appeal was filed April 1, 2021. Before the

Court is appellant’s April 8, 2021 challenge to the record. Appellant complains the

reporter, Janet Dugger, refused to provide her with an “unedited original

transcript” for each of the three hearing dates requested prior to filing the record

and generally asserts that the record omits material statements that were made

during the hearings, includes statements that were not made during the hearings,

and is captioned/styled incorrectly.
      To the extent appellant requests the record be corrected, we DENY the

request without prejudice to appellant refiling a motion detailing the inaccuracies

and omissions and including the certificate of conference required by Texas Rule

of Appellate Procedure 10.1(a)(5). We DENY any other requests.

                                            /s/    KEN MOLBERG
                                                   JUSTICE